DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5- are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN110360922), hereinafter referred to as ‘Zhang’922’ and in further view of  Zhang et al. (CN110360921), hereinafter referred to as ‘Zhang’921’.

	Regarding Claim 1, Zhang’922 discloses an electronic device, comprising: (Embodiments of the present application provide an electronic device and a method for detecting a folding angle of the electronic device [0006]), a flexible screen (In this case, the display screen 20 may be a flexible display screen, such as an organic light emitting diode (Organic Light Emitting Diodes, OLED) display. screen, Micro LED display, etc. [0049]); a rotating shaft (The rotating connecting member 30 includes a rotating shaft 31 , two bushings 32 , two first connecting arms 33 corresponding to the two bushings 32 , and a second connecting arm 34 [0051]),positioned on a back surface of the flexible screen (Fig. 1) and configured to change a state of the flexible screen through rotation of the rotating shaft (At the very beginning, the two detection assemblies 40 are in a closed state, and only when the rotary connector 30 rotates, the detection assemblies 40 receive the trigger signal, and the two detection assemblies 40 are activated to detect the first light signal and the second light signal after receiving the trigger signal. light signal [0102]); a magnet (The transmitter 41 can be a magnet, such as a U-shaped magnet, a bar magnet, etc., and the receiver 42 can be a magnetic sensor [0138]), and configured to detect a magnetic field formed by the magnet moving together with the rotating shaft (The two receivers 42 are both Hall sensors, and the receivers 42 are located on the side 121 of the second casing 12 opposite to the first casing 11 . The two receivers 42 respectively receive the signals sent by the two transmitters 41 to A first signal value (hereinafter referred to as a first magnetic signal) and a second signal value (hereinafter referred to as a second magnetic signal) are generated [0058]) and obtain at least one detection parameter (detecting the folding angle of the electronic device according to the embodiment of the present application obtain the first angle and the second angle respectively through the processor cooperating with the two detection components, and according to the magnitude relationship between the difference between the two and the predetermined difference threshold To judge whether the external environment produces magnetic field interference to the two detection components, and only when the difference between the first angle and the second angle is smaller than the predetermined difference threshold, calculate the final folding angle according to the first angle and the second angle, avoiding the use of magnetic field interference The folded angle can be directly obtained by using the detected signal value, thereby improving the detection accuracy of the folded angle [0009]), the at least one detection parameter indicating the state of the flexible screen (detecting the folding angle of the electronic device according to the embodiment of the present application obtain the first angle and the second angle respectively through the processor cooperating with the two detection components, and according to the magnitude relationship between the difference between the two and the predetermined difference threshold To judge whether the external environment produces magnetic field interference to the two detection components, and only when the difference between the first angle and the second angle is smaller than the predetermined difference threshold, calculate the final folding angle according to the first angle and the second angle, avoiding the use of magnetic field interference The folded angle can be directly obtained by using the detected signal value, thereby improving the detection accuracy of the folded angle [0009]).
	However, Zhang’922 does not disclose a magnet, at least partially fixed on the rotating shaft, a connecting direction of two magnetic poles of the magnet being vertical to an axial direction of the rotating shaft; and a magnetic field sensor, positioned on the back surface of the flexible screen.
	Nevertheless, Zhang’921 discloses a magnet, at least partially fixed on the rotating shaft, a connecting direction of two magnetic poles of the magnet being vertical to an axial direction of the rotating shaft (In some embodiments of the present application, a rotating shaft is provided in the cavity, the axis of the rotating shaft overlaps with the folding line of the first flexible screen and the second flexible screen, and the magnetic member is fixedly arranged on the rotating shaft, so that the magnetic member can follow the rotation of the rotating shaft. Rotate on the shaft. [0050]); and a magnetic field sensor, positioned on the back surface of the flexible screen (The magnetic member 312 is fixed on the rotating shaft 313, so that the magnetic member 312 can rotate with the rotating shaft when the rotating shaft 313 rotates. It can be understood that the magnetic member 312 can be arranged at the end of the rotating shaft 313 or at the middle of the rotating shaft 313. , can also be arranged on the arc surface of the rotating shaft 313 , and the magnetic member 312 in the embodiment of the present application is arranged at the end of the rotating shaft 313 .
Further, the sensor 311 is disposed inside the cavity 31 at a position corresponding to the magnetic member 312 , so that the sensor 311 can detect a continuously changing magnetic field when the rotating shaft 313 rotates [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a magnet, at least partially fixed on the rotating shaft to follow the rotation on the rotating shaft to enable continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a connecting direction of two magnetic poles of the magnet being vertical to an axial direction of the rotating shaft to enable continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) for the benefit of improving the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a magnetic field sensor, positioned on the back surface of the flexible screen to sense continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) for the benefit of improving the functionality of the device.	

	Regarding Claim 2, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 1.
Zhang’922 discloses the magnetic field sensor comprises: at least two sensing elements (The receiver 42 may be a magnetic sensor, such as a Hall sensor [0057]; The two receivers 42 are both Hall sensors [0058]), configured to detect magnetic fields in different directions and obtain detection parameters the signal value (such as the first magnetic signal) detected by the corresponding Hall sensor basically does not change, while the magnetic field of the U-shaped magnet of the other detection component 40 changes The signal value (eg, the second magnetic signal) that can be detected by the Hall sensor changes greatly, and the second magnetic signal can be accurately detected. Therefore, the processor 50 calculates the final folding angle according to the average value of the absolute values of the first angle and the second angle, which can reduce the error caused by the uneven change of the magnetic field strength of the U-shaped magnet when the folding angle changes [0066]).  
	Regarding Claim 3, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 2.

Zhang’922 discloses the sensing element is a Hall element (The two receivers 42 are both Hall sensors [0058]); extension directions of the at least two Hall elements are mutually vertical (When the final folding angle is 0 degrees, the Hall sensor at the first end shown in Figure 5 basically corresponds to the open end of the corresponding U-shaped magnet, and the Hall sensor at the second end shown in Figure 8 corresponds to the corresponding U-shaped magnet The non-open end of , basically corresponds to [0060]; Fig. 5).
However, Zhang’922 does not disclose at least one detection parameter comprises a Hall voltage sensed by the Hall element.
Nevertheless, Zhang’921 discloses a Hall voltage sensed by the Hall element (The Hall effect is a type of magnetoelectric effect. The Hall voltage varies with the strength of the magnetic field. The stronger the magnetic field, the higher the voltage, and the weaker the magnetic field, the lower the voltage. Hall sensors are passive sensors and require an external power supply to work. This feature enables Hall sensors to detect the operation at low speeds. Therefore, the Hall sensor cannot directly detect the angle, and it is necessary to correspond the magnetic field strength and the folding angle one by one [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include at least one detection parameter comprises a Hall voltage sensed by the Hall element to have a voltage that varies with the strength of the magnetic field (Zhang’921 [0035]) for the benefit of improving the functionality of the device.

	Regarding Claim 4, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 1.

Zhang’922 discloses the magnet (as discussed above),  a cylindrical permanent magnet (The transmitter 41 can be a magnet, such as a U-shaped magnet, a bar magnet, and the like [0056]), the cylindrical permanent magnet comprises a solid cylindrical permanent magnet or a hollow cylindrical permanent magnet (Fig. 5), and an interface of two magnetic poles of the cylindrical permanent magnet overlaps a tangent plane along any diameter of the cylindrical permanent magnet (Fig. 14).  

	Regarding Claim 5, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 1.

Zhang’922 discloses magnet comprises a U-shaped permanent magnet (The transmitter 41 can be a magnet, such as a U-shaped magnet [0056]), and an interface of two magnetic poles of the U-shaped permanent magnet is a plane 15Attorney Docket No. 163849.00121 where a centerline of the U-shaped permanent magnet is located (Fig. 8 ; the relative position of the Hall sensor and the U-shaped magnet at the first end shown in Figure 25 is changed from the difference between the Hall sensor and the U-shaped magnet. The sides corresponding to the S poles face each other, so that the Hall sensor and the non-open end of the U-shaped magnet face each other, and the magnetic field strength received by the Hall sensor gradually decreases (as shown in Figure 27). As shown in Fig. 28 to Fig. 30, when the final folding angle is 0 degrees and becomes 180 degrees, the relative position of the Hall sensor and the U-shaped magnet at the second end shown in Fig. 28 changes from the N of the Hall sensor and the U-shaped magnet The sides corresponding to the poles face each other, so that the Hall sensor and the open end of the U-shaped magnet face each other (as shown in Figure 30), and the magnetic field strength received by the Hall sensor gradually increases [0141]; Fig. 5).  
	However, the combination does not disclose an interface of two magnetic poles of the U-shaped permanent magnet is a plane where a centerline of the U-shaped permanent magnet is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include an interface of two magnetic poles of the U-shaped permanent magnet is a plane  where a centerline of the U-shaped permanent magnet is located to generate a strong magnetic field at the two magnetic poles for the benefit of improving the functionality of the device.

	Regarding Claim 6,  Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 3.

Zhang’922 discloses in response to the flexible screen in an unfolded state (Fig. 1), an interface of the two magnetic poles of the magnet is parallel to the flexible screen (Fig. 7).  
	However, the combination does not disclose in response to the flexible screen in an unfolded state, an interface of the two magnetic poles of the magnet is parallel to the flexible screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include in response to the flexible screen in an unfolded state, an interface of the two magnetic poles of the magnet is parallel to the flexible screen to enable continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) for the benefit of improving the functionality of the device.

Regarding Claim 7, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 1.

Zhang’922 discloses a magnet, rotating shaft, and magnetic field sensor (as discussed above).
However, the combination does not disclose a length of the magnet along the axial direction of the rotating shaft is greater than a length of the magnetic field sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a length of the magnet along the axial direction of the rotating shaft is greater than a length of the magnetic field sensor to enable the magnetic sensor to detect a magnetic field for the benefit of improving the functionality of the device.

	Regarding Claim 8, Zhang’922 and Zhang’921 discloses  A method for detecting a state of a flexible screen, applied to an electronic device (The method for detecting the folding angle of the electronic device 100 according to the embodiment of the present application is applied to the electronic device 100 , the electronic device 200 or the electronic device 300 [0166]), wherein the electronic device comprises a flexible screen, a rotating shaft, a magnet and a magnetic field sensor, and obtaining at least one detection parameter; and determining a state of the flexible screen according to the at least one detection parameter ( as discussed above).
However, Zhang’922 does not disclose the method comprising: detecting a magnetic field formed by the magnet moving together with the rotating shaft.
Nevertheless, Zhang’921 discloses detecting a magnetic field formed by the magnet moving together with the rotating shaft ( as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include detecting a magnetic field formed by the magnet moving together with the rotating shaft to detect continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.

	Regarding Claim 9, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 8.

	Zhang’922 discloses obtaining the detection parameter and detecting magnetic fields in at least two different directions (as discussed above).
	However, Zhang’922 does not disclose detecting the magnetic field formed by the magnet moving together with the rotating shaft and obtaining induced voltages in the at least two different directions, wherein the induced voltages are detection parameters and the ? at least two different directions are mutually vertical.  	Nevertheless, Zhang’921 discloses and obtaining induced voltages in the at least two different directions, wherein the induced voltages are detection parameters (Hall sensor is a magnetic field sensor made according to the Hall effect. The Hall effect is a type of magnetoelectric effect. The Hall voltage varies with the strength of the magnetic field. The stronger the magnetic field, the higher the voltage, and the weaker the magnetic field, the lower the voltage. Hall sensors are passive sensors and require an external power supply to work. This feature enables Hall sensors to detect the operation at low speeds. Therefore, the Hall sensor cannot directly detect the angle, and it is necessary to correspond the magnetic field strength and the folding angle one by one. Generally, during the production process of the mobile phone, the initial correspondence between the magnetic field strength and the folding angle will be written in the calibration operation. This parameter can be called directly in the procedure [0035]).
	However, the combination does not disclose and obtaining induced voltages in the at least two different directions, the induced voltages are detection parameters and at least two different directions are mutually vertical.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to obtaining induced voltages in the at least two different directions to have voltages varying with the strength of the magnetic field (Zhang’921 [0035]) while improving the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include induced voltages that are detection parameters and at least two different directions are mutually vertical to detect the magnetic field intensity while improving the functionality of the device.

	Regarding Claim 10, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 9.

	Zhang’922 discloses determining the state of the flexible screen according to the detection parameter (as discussed above) and determining the state of the flexible screen according to the rotation angle (as discussed above).  
However, Zhang’922 does not disclose determining a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet.
Nevertheless, Zhang’921 discloses induced voltages (as discussed above). 
However, the combination does not disclose determining a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to determine a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet to determine the state of the flexible screen while improving the functionality of the device.

	Regarding Claim 11, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 10.

	Zhang’922 discloses the electronic device comprises at least two magnets, and each magnet corresponds to at least one magnetic field sensor (the two detection assemblies 40 corresponding to the two transmitters 41 respectively are Hall sensors. signal to generate a first signal value (hereinafter referred to as a first magnetic signal) and a second signal value (hereinafter referred to as a second magnetic signal). The opening directions of the two U-shaped magnets located in the first housing 11 are opposite. Specifically, the opening directions of the U-shaped magnets at the first end shown in FIG. The opening direction of the U-shaped magnet at the end faces the second housing 12 [0139]); wherein determining the state of the flexible screen according to the rotation angle comprises: determining an average rotation angle according to rotation angles detected by each magnetic field sensor (the method for detecting the folding angle of the electronic device according to the embodiment of the present application obtain the first angle and the second angle respectively through the processor cooperating with the two detection components, and according to the magnitude relationship between the difference between the two and the predetermined difference threshold To judge whether the external environment produces magnetic field interference to the two detection components, and only when the difference between the first angle and the second angle is smaller than the predetermined difference threshold, calculate the final folding angle according to the first angle and the second angle, avoiding the use of magnetic field interference The folded angle can be directly obtained by using the detected signal value, thereby improving the detection accuracy of the folded angle [0009]), and determining the state of the flexible screen according to the average rotation angle ( as discussed above).
	However, the combination does not disclose determining a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to determine a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet to determine the state of the flexible screen while improving the functionality of the device.

	Regarding Claim 12, Zhang’922 discloses a method for detecting a state of a flexible screen applied to an electronic device the electronic device comprises a flexible screen, a rotating shaft, a magnet and a magnetic field sensor obtaining at least one detection parameter; and determining a state of the flexible screen according to the at least one detection parameter ( as discussed above).
	However, Zhang’922 does not disclose a non-transitory computer-readable storage medium, in which computer-executable instructions are stored, the computer-executable instructions being executed by a processor to implement a method for detecting a state of a flexible screen applied to an electronic device and detecting a magnetic field formed by the magnet moving together with the rotating shaft
Nevertheless, Zhang’921 discloses a non-transitory computer-readable storage medium, in which computer-executable instructions are stored, the computer-executable instructions being executed by a processor (… the processor 200 , the memory 300 , the input device 400 and the output device 500 may be connected through a bus or other means, and in this embodiment, they are connected through a bus connection to transmit and process data or signals [0055]) to implement a method for detecting a state of a flexible screen applied to an electronic device, the method comprising: detecting a magnetic field formed by the magnet moving together with the rotating shaft (as discussed above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a non-transitory computer-readable storage medium, in which computer-executable instructions are stored, the computer-executable instructions being executed by a processor to implement a method for detecting a state of a flexible screen applied to an electronic device to process the instructions and determine the state of the flexible screen while improving the functionality of the device.

	Regarding Claim 13, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 12.
	
	Zhang’922 discloses obtaining at least one detection parameter ( as discussed above).
	However, Zhang’922 does not disclose detecting the magnetic field formed by the magnet moving together with the rotating shaft and obtaining induced voltages in the at least two different directions, wherein the induced voltages are detection parameters and the at least two different directions are mutually vertical.  
Nevertheless, Zhang’921 discloses detecting the magnetic field formed by the magnet moving together with the rotating shaft ( as discussed above) and obtaining induced voltages in the at least two different directions, the induced voltages are detection parameters and the at least two different directions are mutually vertical.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to detecting the magnetic field formed by the magnet moving together with the rotating shaft to detect continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to obtaining induced voltages in the at least two different directions to detect continuous change of the magnetic field when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to the induced voltages are detection parameters and the at least two different directions are mutually vertical to detect continuous change of the magnetic field intensity when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.

	Regarding Claim 14, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 12.

	Zhang’922 discloses determining the state of the flexible screen according to the at least one detection parameter (as discussed above) and determining the state of the flexible screen according to the rotation angle (as discussed above).  
	However, the combination does not disclose determining a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the 17Attorney Docket No. 163849.00121 rotation angle of the magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the rotation angle of the magnet to detect continuous change of the magnetic field intensity when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.

	Regarding Claim 15, Zhang’922 and Zhang’921 discloses the claimed invention discussed in claim 14.

	Zhang’922 discloses the electronic device comprises at least two magnets (as discussed above), and each magnet corresponds to at least one magnetic field sensor (as discussed above); wherein determining the state of the flexible screen according to the rotation angle (as discussed above): determining an average rotation angle according to rotation angles detected by each magnetic field sensor ( as discussed above), and determining the state of the flexible screen according to the rotation angle (as discussed above).
	However, Zhang’922 does not disclose determining the state of the flexible screen according to the average rotation angle.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’922, in view of Zhang’921, to include a rotation angle of the magnet based on a mapping relationship between an arc tangent value of a ratio of the induced voltages in the at least two directions and the  rotation angle of the magnet to detect continuous change of the magnetic field intensity when the rotating shaft rotates (Zhang’921 [0050]) while improving the functionality of the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sun Yupei (CN108874031) discloses a flexible screen with a magnetic sensor.
Guo-Kun Li (US20040113502) discloses rotating shaft with a magnet. 
Okusako Kazutaka (JP2005303688) discloses a magnetic field sensor for detecting magnetic field with a rotating shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863